ON MOTION TO DISMISS
MOUTON, J.
An appeal was granted in this case, returnable to this court, June 20, 1930.
Appellant filed a motion in this court, June 18, 1930, alleging that the clerk of court for Vernon parish would be unable to file the transcript within the time fixed for the return day, and asked for an extension of time until July 20, 1930, to allow the clerk to transcribe the notes of evidence, and complete the record.
The record should have been completed and filed here within the time fixed under the extension granted by this court, or a further extension should have been applied for within the delay fixed in the extension. J. S. Terry Const. Co. v. James K. Sutherlin Co., 145 La. 397, 82 So. 384.
The record has again been lodged in this court in the same state of incompleteness, without a legal certificate of the clerk, bill of exception, statement of facts, or assignment of errors, and after the expiration of the time fixed for the extension of the return day for the appeal.
The motion for a dismissal filed by appellee must prevail, and the appeal is therefore dismissed at appellant’s cost.